PER CURIAM.
The State seeks reversal of the trial court’s order denying its motion for a change of venue.
We have carefully reviewed the record on appeal and the briefs filed herein. Upon our consideration thereof, we are of the view that appellant has failed to demonstrate a palpable abuse of discretion on the part of the trial judge, and the order denying the motion for change of venue is therefore affirmed. Singer v. State, 109 So.2d 7 (Fla.1959); Rhoden v. States, 179 So.2d 606 (Fla.App. 1st, 1965).
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.